                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



MATRIXCARE INC.,

                   Plaintiff,



v.                                     ORDER
                                       Civil File No. 19-1684 (MJD/SER)

NETSMART TECHNOLOGIES, INC.,

                   Defendant.

William D. Schultz, Paige Stradley, and Joseph Dubis, Merchant & Gould P.C.,
Counsel for Plaintiff.

Kevin D. Conneely and Ruth Rivard, Stinson LLP, Counsel for Defendant.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated July

12, 2019. Plaintiff MatrixCare Inc. filed objections to the Report and

Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). The Court declines to adopt the

portion of the Report and Recommendation stating that MatrixCare has not

established a private right of action based on a violation of 18 U.S.C. § 1030(a)(4),

                                          1
found at page 16 of the Report and Recommendation. The Court need not

decide, at this time, whether the 2008 amendment to the Computer Fraud and

Abuse Act established a private right of action for violations of § 1030(a)(4), as

long as the alleged violation “involves 1 of the factors set forth in subclauses (I),

(II), (III), (IV), or (V) of subsection (c)(4)(A)(i).” 18 U.S.C. § 1030(g). Assuming

that a private right of action exists, the statute requires that unauthorized access

be done “knowingly and with intent to defraud.” See 18 U.S.C. § 1030(a)(4);

Sebrite Agency, Inc. v. Platt, 884 F. Supp. 2d 912, 916 (D. Minn. 2012). As the

Report and Recommendation noted, at this time, MatrixCare has failed to show

evidence to support a finding of access that was unauthorized or in excess of

authority that was done knowingly and with intent to defraud.

      Based upon the Court’s de novo review and with the modification noted

above, the Court adopts the Report and Recommendation of United States

Magistrate Judge Thorson dated July 12, 2019.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS as modified above the Report and
         Recommendation of United States Magistrate Judge Becky R. Thorson
         dated July 12, 2019 [Docket No. 38].



                                           2
      2. Plaintiff’s MatrixCare Inc.’s Motion for a Temporary Restraining
         Order [Docket No. 9] is DENIED.



Dated: July 30, 2019                 s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       3
